Exhibit 10.38

Redacted Version

AMENDMENT NO. 2 TO
MASTER SUPPLY AND INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

 

          THIS AMENDMENT (the “Amendment”) to that certain Master Supply and
Intellectual Property License Agreement (the “Agreement”), dated and made
effective on December 10, 2002, is made and entered into as of this _23_ day of
December, 2003, by and between Quantum Corporation, a Delaware corporation,
having its principal place of business at 1650 Technology Dr., Suite 800, San
Jose, CA 95110, and its wholly-owned subsidiaries and Affiliates (collectively
“Quantum”) and Jabil Circuit, Inc., a Delaware corporation, having its principal
place of business at 10560 Ninth Street North, St. Petersburg, Florida, 33716
and its wholly-owned subsidiaries and Affiliates (collectively “Jabil”).

RECITALS

   NOW, THEREFORE, in consideration of the mutual promises, covenants and other
terms and conditions contained in this Amendment and for other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
agree as follows:

     1.

      

     

Amendments.

 

 

 

     

a)

    

The Agreement is hereby amended and modified so that the following changes are
made to the Agreement for all Products except for the SSG Products:

 

 

 

 

 

1)   

Eliminate all references to the ***

2)    

Eliminate all references to the inventory deposit requirement in Exhibit C of
the Agreement with respect to all Products except SSG Products

 

 

 

b)

 

Exhibit B and all references to Exhibit B in the Agreement shall not be
applicable to the Products except for the SSG Products.

 

 

 

c)

 

Section 3.3 is deleted in its entirety and replaced with the following new
section:

  

 

 

 

 

 

   

 3.3   

***

 

 

 

    

d)

Section 3.11 is deleted in its entirety and replaced with the following new
section:

 

***Confidential treatment has been requested for omitted portions, which have
been separately filed with the Commission.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

3.11   

Applicable only to the SSG Products and attached to this Agreement as Exhibit B
are the parties' mutually agreed goals and schedule for the reduction in Jabil's
cost of manufacturing, assembling and supplying the SSG Products to Quantum
hereunder.  ***  The cost reduction goals set forth in Exhibit B hereof are
based on the forecast of Quantum’s requirements of the SSG Products set forth in
Exhibit B.  The Parties further agree that they shall implement the quarterly
meeting scheme set forth in Exhibit B. 

 

 

 

e)

 

The Agreement is hereby amended and modified so that the following Section 3.14
is added to the Agreement:

 

 

 

 

 

   

 3.14   

Scrap Handling and Disposal:  All materials (raw material, sub-assemblies,
work-in-process, finished goods) that have been designated as scrap materials by
Quantum or by Jabil shall be scrapped pursuant to the current Jabil scrap
procedures, communicated to and approved by Quantum.  Jabil shall notify Quantum
of all changes to these procedures.  Such changes shall become effective only
after Quantum has given its written approval of such changes.  All materials
designated as scrap materials shall be scrapped in a manner that will prevent
the use of such materials by any party, unless Quantum approves of such use in
writing.

 

 

 

    

f)

Section 7.1 is deleted in its entirety and replaced with the following new
section:

 

 

 

 

 

 

 

7.1

(i)  ***

 

 

 

 

 

 

 

(ii) ***

 

 

 

 

 

 

 

(iii)  The prices to be charged for the SSG Products sold to Quantum hereunder
shall be those set forth on Exhibit B. 

 

 

 

    

g)

Section 11.2 is deleted in its entirety and replaced with the following new
Section:

 

 

 

 

 

 

 

11.2

Jabil Parties’ Workmanship Warranty:  Jabil warrants that all of the Products
supplied to Quantum hereunder shall conform to all applicable Specifications,
and that all such Products except for the SSG Products shall be free from
defects in Workmanship for a period of six (6) months from the date of
manufacture and that the SSG Products shall be free from defects in Workmanship
for a period of three (3) years from the date of manufacture. These warranties
are extended to, and may only be enforced by, Quantum.  In addition, Jabil shall
use Commercially Reasonable Efforts to assure that vendor warranties with
respect to all materials, parts and components used in the Products, including
such materials, parts and components that have been purchased by Jabil pursuant
to the AVL, extend for the benefit of Quantum, regardless of the length of any
such warranty. For the avoidance of doubt, this warranty shall not apply to
defects resulting from the design of the Products, or from materials, parts, or
components, provided that such materials, parts or components have been
purchased by Jabil pursuant to the AVL, or as otherwise approved in writing by
Quantum.

 

***Confidential treatment has been requested for omitted portions, which have
been separately filed with the Commission.

--------------------------------------------------------------------------------

 

 

 

    

h)

Section 13.2 is revised to identify the new contact information for Quantum and
Jabil as follows:

 

 

 

 

 

 

 

Quantum Corporation
10125 Federal Drive
Colorado Springs, CO 80908-4508
Attn: Robert Mulnix (non-SSG Products and SSG Products)
 

Jabil Circuit, Inc.
30 Great Oaks Blvd.
San Jose, CA 95119
Attn:  Kurt Womach, Business Unit Director

 

 

 

    

i)

The Agreement is hereby amended and modified so that Exhibit C is deleted in its
entirety and replaced with the attached new Exhibit C.

 

 

 

 

 

 

 

2.

Terms; No Other Changes.  Any capitalized terms contained in this Amendment and
not defined in this Amendment have the meanings for such terms as are set forth
in the Agreement.  Except as expressly provided in this Amendment, the Agreement
remains un-amended and unmodified and in full force and effect.

 

 

 

 

 

 

 

3.

General.  This Amendment contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior agreements,
negotiations, or representations between the parties with respect to the subject
matter hereof, whether written or oral.  This Amendment may be modified only by
a subsequent written agreement signed by the parties.  If any provision of this
Amendment is held to be unenforceable, the remaining provisions will continue
unaffected.

 

***Confidential treatment has been requested for omitted portions, which have
been separately filed with the Commission.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

4.

Governing Law and Dispute Resolution.  This Amendment, shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, excluding
conflicts of laws principles and any application of the U.N. Convention on
Contracts for the International Sale of Goods.  Any dispute between the parties
relating to the validity, performance, interpretation or construction of this
Amendment shall be resolved in accordance with Delaware law and in the federal
or state courts of Delaware.  The parties to this Amendment hereby irrevocably
consent to the personal jurisdiction of the federal and state courts in Delaware
for the resolution of all disputes hereunder.  Notwithstanding the provisions of
this Section, the parties shall have the right to seek relief, including
preliminary and permanent injunctive relief, in any court of competent
jurisdiction to prevent the unauthorized use, misappropriation, disclosure or
infringement of any of intellectual property of the parties or Confidential
Information.

IN WITNESS WHEREOF, the parties have had this Amendment executed by their
respective duly authorized officers on the day and date first written above. 

                                                                                           

 

 

 

Quantum Corporation

By: /s/ Jesse C. Parker                          
Name:   Jesse C. Parker                         
Title: VP of Manufacturing Operations         

                                                               

 

 

Quantum Peripherals Europe, S.A.

By: /s/ George Burridge                           
Name: George Burridge                           
Title: International Finance Director              

                                                               

 

 

Jabil Circuit Inc.

By: /s/ Joseph A. McGee                         
Name: Joseph A. McGee                         
Title:   VP of Global Business Units              

***Confidential treatment has been requested for omitted portions, which have
been separately filed with the Commission.

--------------------------------------------------------------------------------

Exhibit C

***

 

 

***Confidential treatment has been requested for omitted portions, which have
been separately filed with the Commission.

--------------------------------------------------------------------------------